                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:

SIMONETTA VESPUCCI SUTTON,                           Case No. 18-46980-MLO
                                                     Chapter 7
                                                     Hon. Maria L. Oxholm
      Debtor.
_____________________________________/

Charles J. Taunt, Chapter 7 Trustee,

         Plaintiff,

v.                                                      Adv. Proc. No. 18-______

Mountain High Investments, LLC,
a Michigan limited liability company,
Inheritance Funding Group 1, LLC, a Michigan
limited liability company, Premium Homes
Realty, LLC, a Michigan limited liability
Company, RealtyShares REO, LLC, a
Delaware limited liability company, and
Bowman K. Mitchell, a Utah resident,

     Defendants.
____________________________/

                                      COMPLAINT

         Plaintiff, Charles J. Taunt, Chapter 7 Trustee (“Plaintiff” or “Trustee”),

through his attorneys, The Taunt Law Firm, and for his Complaint against

Mountain High Investments, LLC, Inheritance Funding Group 1, LLC, Premium



                                               1

     18-04491-mlo     Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 1 of 62
Homes Realty, LLC, RealtyShares REO, LLC and Bowman K. Mitchell

(collectively, the “Defendants”), states as follows:

                          Parties, Jurisdiction, and Venue

      1.     Simonetta Vespucci Sutton (the “Debtor”) filed for chapter 7

bankruptcy on May 11, 2018 (“Petition Date”) in the United States Bankruptcy

Court for the Eastern District of Michigan, thus commencing Bankruptcy Case No.

18-46980-mlo (the “Bankruptcy Case”).

      2.     Charles J. Taunt (the “Trustee”) is the Chapter 7 Trustee in the

Bankruptcy Case. The Trustee is authorized to commence this action pursuant to

11 U.S.C. §323 as the representative of the Debtors’ bankruptcy estate (the

“Bankruptcy Estate”).

      3.     The United States District Court for the Eastern District of Michigan

has jurisdiction of this case pursuant to 28 USC §1334 and is the proper venue for

this case pursuant to 28 U.S.C. §1409.

      4.     Pursuant to L.R. 83.50 (E.D. MI), the U.S. District Court for the

Eastern District of Michigan has referred this case to this Bankruptcy Court for

adjudication.

      5.     This case involves real property commonly known as 18327

Muirland, Detroit, MI 48221 which is legally described as Lot 108, Lincolnshire




                                           2

  18-04491-mlo    Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 2 of 62
Subdivision, according to the plat thereof, as recorded in Liber 38, Page 8 of Plats,

Wayne County Records (the “Property”).

       6.    This is an action by the Plaintiff to quiet title to the Property, which is

property of the Bankruptcy Estate, or in the alternative, to recover the Property (or

the value thereof) by avoiding any transfer of the Property by the Debtor.

       7.    This is a core proceeding pursuant to 28 USC §157(b)(2)(E), (H), and

(O).

       8.    This Court has the constitutional authority to enter a final judgment in

this case on the matters asserted in this Complaint. As required by Fed. R. Bankr.

P. 7008, Plaintiff consents to the entry of final orders and judgments in this case by

this Bankruptcy Court.

       9.    Defendant Mountain High Investments, LLC is a Michigan limited

liability company. Incorp. Services, Inc. is the Resident Agent of Mountain High

Investments, LLC and its address is 2285 S. Michigan Rd. PO Box 266 Eaton

Rapids, MI 48827. Upon information and belief, Mountain High Investments,

LLC has a principal place of business located at 18530 Mack Avenue, Ste. 339

Grosse Pointe Farms, MI., 48236. Upon information and belief, its managing

member is Robert Shumake, Jr., whose personal address is 4676 Avondale Terrace

Bloomfield, Hills, MI 48304.




                                           3

  18-04491-mlo    Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23    Page 3 of 62
      10.    Defendant Inheritance Funding Group 1, LLC is a Michigan limited

liability company. Mr. William Walters is the Resident Agent of Inheritance

Funding Group 1, LLC. His office is located at 18530 Mack Avenue, Ste. 339,

Grosse Pointe Farms, Michigan 48236. Upon information and belief, Inheritance

Funding Group 1, LLC may also have a business address of 2514 Binghampton

Drive, Auburn Hills, Michigan 48326.

      11.    Defendant Premium Homes Realty, LLC is a Michigan limited

liability company. Kosai Shamoon is the Resident Agent of Premium Homes

Realty, LLC. His address is 5830 Hartford Way, Brighton, Michigan 48116.

      12.    Defendant RealtyShares REO, LLC is a Delaware limited liability

company. The Resident Agent of RealtyShares REO, LLC is Harvard Business

Services, Inc. located at 16192 Coastal Highway, Lewes, Delaware 19958.

      13.    Defendant Bowman K. Mitchell is an individual resident of the state

of Utah. He resides at 343 Saddle Road, Grantsville, Utah 84029.

 COUNT I –REQUEST FOR DETERMINATION THAT THE PROPERTY
  IS PROPERTY OF THE ESTATE AND FOR TURNOVER OF SAME

      14.    Plaintiff incorporates all preceding paragraphs of this complaint as

though fully set forth herein.

      15.    The Plaintiff, Charles J. Taunt, Chapter 7 Trustee, as trustee of the

bankruptcy estate of      Simonetta Vespucci Sutton, derives his interest in the



                                           4

  18-04491-mlo    Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 4 of 62
Property by operation of 11 U.S.C. §541 as the Property is property of the

Bankruptcy Estate.

      16.    The chain of title by which the Trustee, standing in the shoes of the

Debtor, Simonetta Sutton, claims his interest in the Property is as follows:

             A. Covenant Deed to Delrico Sutton and Simonetta Sutton dated

                 January 16, 2009 and recorded with the Wayne County Register of

                 Deeds on February 4, 2009 at Liber 47697 Page 723-724 (Exhibit

                 1);

             B. Quit claim deed from Delrico Sutton to Simonetta Sutton dated

                 September 1, 2016 and recorded with the Wayne County Register

                 of Deeds on October 11, 2016 at Liber 53280, Page 1007 (Exhibit

                 2);

      17.    No person, entity, or party can claim a superior interest to the Trustee

by way of a prior dated or recorded instrument.

      18.    The purported transfer of the Property by the Debtor to Mountain

High Investments, LLC on January 20, 2017 via quit claim deed recorded with the

Wayne County Register of Deeds on January 31, 2017 at Liber 53497, page 967

(Exhibit 3; the “Quit Claim Deed”) is ineffective, void, or both.

      19.    Specifically, on January 20, 2017, the Debtor had no interest in the

Property to convey as a result of a prior bankruptcy case, Case No. 16-51497-mlo


                                           5

  18-04491-mlo    Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 5 of 62
(the “Chapter 13 Bankruptcy Proceeding”). As of January 20, 2017, the Debtor had

no legal authority or ability to convey any interest in the Property as such ability

was vested solely in her then chapter 13 bankruptcy trustee.

      20.       As such, under applicable Michigan real property law, the Quit Claim

Deed was ineffective to transfer any interest in the Property to Mountain High

Investments, LLC, as the Debtor had no interest to convey nor any legal authority

to convey it.

      21.       Additionally, or alternatively, under applicable bankruptcy law, the

Quit Claim Deed was ineffective to transfer any interest in the Property to

Mountain High Investments, LLC, as the transaction is void as being performed in

violation of the bankruptcy automatic stay, including but not limited that imposed

by 11 U.S.C. §362(a)(3).

      22.       Pursuant to 11 U.S.C. §349(b)(3), upon the dismissal of the Debtor’s

Chapter 13 Bankruptcy Proceeding on February 3, 2017, the Property revested

with the Debtor.

      23.       After the dismissal of the Debtor’s Chapter 13 Bankruptcy

Proceeding, the Debtor’s 100% ownership of the Property continued uninterrupted

until the Petition Date, when the Property became property of the Bankruptcy

Estate in the instant Bankruptcy Case pursuant to 11 U.S.C. §541.




                                             6

  18-04491-mlo      Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 6 of 62
      24.    Mountain High Investments, LLC and all persons or entities who

claim title to, or an interest in, the Property through it, have inferior claims to the

Property relative to the Trustee and the Bankruptcy Estate.

      25.    Specifically, but without limitation, the Trustee is entitled to have title

to the Property quieted in his favor against the following:

      a.     Mountain High Investments, LLC as the Quit Claim Deed is

      ineffective, void, or both for the reasons stated above.

      b.     Premium Homes Realty, LLC, which may purport to have an interest

      in the Property by way of either i) a mortgage from Mountain High

      Investments, LLC dated January 23, 2017 and recorded with the Wayne

      County Register of Deeds on July 25, 2017 at Liber 53849, page 268

      (Exhibit 4; the “Premium Homes Mortgage”), or ii) an assignment of rents

      dated January 23, 2017 and recorded with the Wayne County Register of

      Deeds on July 25, 2017 at Liber 53849, page 278 (Exhibit 5);

      c.     Bowman K. Mitchell, who may purport to have an interest in the

      Property by way of an assignment of a 50% interest in the Premium Homes

      Mortgage, which assignment is dated January 23, 2017 and recorded with

      the Wayne County Register of Deeds on July 25, 2017 at Liber 53849, page

      272 (Exhibit 6);




                                           7

  18-04491-mlo    Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23    Page 7 of 62
      d.    Inheritance Funding Group 1, LLC, which may purport to have an

      interest in the Property by way of a Warranty Deed from Mountain High

      Investments, LLC dated May 19, 2017 and recorded with the Wayne County

      Register of Deeds on May 25, 2017 at Liber 53746, page 1304 (Exhibit 7);

      e.    RealtyShares REO, LLC, which may purport to have an interest in the

      Property by way of either i) an assignment from RS Lending, Inc.

      (assignment dated October 27, 2017 and recorded with the Wayne County

      Register of Deeds on January 18, 2018 at Liber 54174, page 982; Exhibit 8),

      of a mortgage from Inheritance Funding Group 1, LLC to RS Lending, Inc.

      dated May 19, 2017, recorded with the Wayne County Register of Deeds on

      May 25, 2017 at Liber 53746, page 1340 (Exhibit 9; the “RS Lending

      Mortgage”), or ii) a Sheriff’s Deed dated August 16, 2018, whereby

      RealtyShares REO, LLC was the purchaser at a sheriff’s sale after the

      foreclosure of the RS Lending Mortgage (Exhibit 10).

      26.   The Plaintiff, having superior title over all Defendants, is entitled to

an order quieting title in his favor and for turnover of the Property pursuant to 11

U.S.C. §542 from any person or entity currently claiming an interest in the

Property, or in the alternative to turnover, a money judgment for the value of the

Property.




                                          8

  18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 8 of 62
         Wherefore, the Trustee asks that the Court enter judgment in his favor 1)

quieting title to the Property in his favor, 2) entering a judgment for turnover of the

Property or the value thereof pursuant to 11 USC §542, and 3) award any taxable

costs.

                     COUNT II – FRAUDULENT TRANSFER
                       (PLED IN THE ALTERNATIVE)

         27.   Plaintiff incorporates all preceding paragraphs of this complaint as

though fully set forth herein.

         28.   To the extent the Quit Claim Deed is not determined to be void or

ineffective, and it is given full force and effect, it represents a transfer of an interest

of the Debtor in the Property (the “Transfer”) which the Trustee seeks to avoid in

this Count II.

         29.   The Transfer rendered the Debtor insolvent, as it was her only non-

exempt asset.

         30.   At the time of the Transfer, the Debtor had already filed a Chapter 13

bankruptcy, had debts beyond her ability to pay, and was otherwise insolvent as

her liabilities exceeded her non-exempt assets. Specifically, the Debtor’s debts at

the time of the Transfer included over $20,000 of debts to creditors who filed

claims in her Chapter 13 Bankruptcy Proceeding, plus at least $35,000.00 of other

debt which was not filed as a claim in the Chapter 13 Bankruptcy Proceeding.



                                            9

  18-04491-mlo     Doc 1   Filed 10/18/18    Entered 10/18/18 16:34:23     Page 9 of 62
      31.      The Debtor did not receive reasonably equivalent value in exchange

for the Transfer in that, upon information and belief, she transferred it in

satisfaction of only $35,000.00 of past due debt.

      32.      The Property, at the time of the Transfer, was worth at least

$200,000.00 based on her Schedule A filed in the Chapter 13 Bankruptcy

Proceeding.

      33.      The extensive value of the Property at the time of the Transfer is

further evident based on the fact that, about four months after the Transfer,

Mountain High Investments, LLC purportedly sold the Property for $265,000.00

(Exhibit 7).

      34.      The Transfer occurred within the 2 years prior to the Petition Date.

      35.      The Transfer is avoidable under 11 U.S.C. §548(a)(1)(B).

      36.      Pursuant to 11 U.S.C. §550(a), the Trustee may recover the Property,

or the value thereof, from both Mountain High Investments, LLC as the initial

transferee, and from all other Defendants as subsequent transferees.

      Wherefore, the Trustee asks that the Court enter judgment in his favor 1)

voiding the Transfer, 2) entering a judgment for the return of the Property or the

value thereof pursuant to 11 U.S.C. §550, and 3) award any taxable costs.




                                            10

 18-04491-mlo      Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 10 of 62
                                     THE TAUNT LAW FIRM

                                     /s/ Dean R. Nelson, Jr.
                                     Dean R. Nelson, Jr. (P70818)
                                     Attorneys for Trustee
                                     700 East Maple Road, Second Floor
                                     Birmingham, MI 48009
Dated: October 18, 2018              (248) 644-7800
                                     dnelson@tauntlaw.com




                                         11

 18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 11 of 62
                         Exhibit 1 – Covenant Deed




                                        12

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 12 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 13 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 14 of 62
                Exhibit 2 – Quit Claim Deed Dated 9/1/2016




                                        13

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 15 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 16 of 62
               Exhibit 3 – Quit Claim Deed Dated 1/20/2017




                                        14

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 17 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 18 of 62
                  Exhibit 4 – Mortgage Dated 1/23/2017




                                        15

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 19 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 20 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 21 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 22 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 23 of 62
                       Exhibit 5 – Assignment of Rents




                                        16

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 24 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 25 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 26 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 27 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 28 of 62
                       Exhibit 6 – Mortgage Assignment




                                         17

18-04491-mlo   Doc 1    Filed 10/18/18   Entered 10/18/18 16:34:23   Page 29 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 30 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 31 of 62
                         Exhibit 7 – Warranty Deed




                                        18

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 32 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 33 of 62
                       Exhibit 8 – Assignment of Note




                                        19

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 34 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 35 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 36 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 37 of 62
                  Exhibit 9 – Mortgage Dated 5/19/2017




                                        20

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 38 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 39 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 40 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 41 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 42 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 43 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 44 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 45 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 46 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 47 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 48 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 49 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 50 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 51 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 52 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 53 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 54 of 62
                          Exhibit 10 – Sheriff Deed




                                        21

18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 55 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 56 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 57 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 58 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 59 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 60 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 61 of 62
18-04491-mlo   Doc 1   Filed 10/18/18   Entered 10/18/18 16:34:23   Page 62 of 62
